PER CURIAM.
The petition for certiorari is granted, the order of the Industrial Relations Commission under review is quashed, and the cause is remanded to the Industrial Relations Commission to entertain the petitioner’s appeal on the merits based on the respondent’s concession that the petitioner’s appeal herein was erroneously dismissed. Polatnick v. Florida Department of Commerce, 349 So.2d 203 (Fla. 3d DCA 1977); State ex rel. Martinez v. Florida Division of Commerce, 339 So.2d 313 (Fla. 3d DCA 1976), and Miami Dolphins, Ltd. v. Florida Department of Commerce, 252 So.2d 396 (Fla. 3d DCA 1971).